
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10


BOSTON EQUISERVE, L.P.
DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------



BOSTON EQUISERVE, L.P.
DEFERRED COMPENSATION PLAN

Table of Contents


Section

  Contents

   

1
 
 
 
Definitions
 
1
2
 
 
 
Participation in the Plan
 
3     2.1   Designation as Eligible Employee   3     2.2   Commencement of
Participation         2.3   Procedure For and Effect of Admission   3     2.4  
Cessation of Participation   3
3
 
 
 
Plan Contributions
 
4     3.1   Plan Contributions   4     3.2   Rules Governing Contributions   4  
  3.3   Distributable Benefit   5     3.4   Forfeitures   6
4
 
 
 
Participant Accounts
 
6     4.1   Establishment of Accounts   6     4.2   Benefit Allocation   6    
4.3   Irrevocable Allocation   6     4.4   Directed Adjustment of Certain
Accounts   6     4.5   Suballocation Within the Education and Fixed Period
Accounts   7     4.6   Funding Obligations of the Company   7
5
 
 
 
Benefits
 
7     5.1   Retirement Account   7     5.2   Education Account   8     5.3  
Fixed Period Account   9     5.4   Postretirement Healthcare Account   9     5.5
  Additional Accounts   11     5.6   Beneficiary Designation   11     5.7   Tax
Withholding   11     5.8   Judicial Intervention   11
6
 
 
 
Administration
 
11     6.1   Appointment of Administrator   11     6.2   Administrator's
Responsibilities   12     6.3   Records and Accounts   12     6.4  
Administrator's Specific Powers and Duties   12     6.5   Company's
Responsibility to Administer   12     6.6   Liability   12     6.7   Payment of
Expenses   12     6.8   Indemnity of Plan Administrator   12     6.9  
Substitute Payee   13     6.10   Trust Fund   13
7
 
 
 
Claims Procedure
 
13     7.1   Claim   13     7.2   Review Procedure   13     7.3   Final Decision
  13     7.4   Satisfaction of Liability   13

i

--------------------------------------------------------------------------------


8
 
 
 
Amendment and Termination
 
13     8.1   Plan Amendment   13     8.2   No Premature Distribution   14    
8.3   Termination of the Plan   14
9
 
 
 
Miscellaneous
 
14     9.1   Supplemental Benefits   14     9.2   Governing Law   14     9.3  
Jurisdiction   14     9.4   No Assignment Permitted   14     9.5   Binding Terms
  14     9.6   Spendthrift Provision   14     9.7   Headings   14     9.8  
Rule of Interpretation   14     9.9   Limitation of Rights   14     9.10  
Severability   15

ii

--------------------------------------------------------------------------------

BOSTON EQUISERVE, L.P.
DEFERRED COMPENSATION PLAN

        WHEREAS, Boston EquiServe, L.P. ("Company") desires to establish a
flexible benefit plan ("Plan") for a select group of management or
highly-compensated employees ("Eligible Employees") which allows them to choose
among alternative benefits.

        NOW THEREFORE, to effectuate its intentions, the company hereby adopts
this Plan as of the 1st day of January 1995.

        This Plan shall be known as the

BOSTON EQUISERVE, L.P.
DEFERRED COMPENSATION PLAN

Section 1
Definitions

1.1Account means a recordkeeping source from which Plan benefits are provided.
The specific Accounts under this Plan are listed in Section 4.1.

1.2Administrator or Plan Administrator means the individual or committee
appointed to administer the Plan pursuant to Section 6.

1.3Base Salary means an Eligible Employee's base salary rate or rates in effect
at any time during a Plan year, including any pretax elective deferrals to any
Company sponsored plan that includes amounts deferred under a Deferral Agreement
or a qualified cash or deferred arrangement under Code Section 401(k) or a
cafeteria plan under Code Section 125, but excluding car and travel allowances.

1.4Beneficiary means the person, persons, trust or other entity a Participant
designates by written revocable designation filed with the Administrator to
receive payments in the event of his/her death.

1.5Bonus means Compensation which is designated as such by the Company, and
which relates to services performed during a performance period by an Eligible
Employer in addition to his/her Base Pay.

1.6Code means the Internal Revenue Code of 1986 as amended and as may be further
amended from time to time and the Regulations thereunder.

1.7Company means Boston EquiServe, L.P. and any successor thereto, and for
purposes of determining eligibility to participate in the Plan, any affiliated
company which is a member of a controlled group of corporations, within the
meaning of Code Section 1563(a) with Boston EquiServe, L.P., and which adopts
this Plan with consent of the Management Committee, as well any corporate
partner of Boston EquiServe, L.P., owning more than twenty-five percent (25%) of
its partnership interests.

1.8Compensation means the total remuneration paid to an Eligible Employee,
including Base Salary and any Bonus for any Plan Year.

1.9Referral Agreement means a written agreement between a Participant and the
Company whereby a Participant agrees to defer a portion of his/her Compensation
and the Company agrees to provide benefits under the Plan.

1.10Referral Contribution means that the amount that a Participant elects to
defer from his/her Compensation, pursuant to the Deferral Agreement and as
described in Section 3.1A.

1.11Determination Date means for the Accumulation Accounts other than the
Education and Fixed Period Accounts of each Participant, his/her date of death,
Retirement, Disability or other

--------------------------------------------------------------------------------

termination of employment. The Determination Date means, for the Education
Account of any Participant, January 1 of the year in which an Eligible Dependent
of such Participant for whom the Education Account has been established attains
age 18. The Determination Date means, for the Fixed Period Account of any
Participant, January 1 of the Plan Year selected by the Participant for the
payment of benefits from such Fixed Period Account to commence. A Participant
shall not have a Determination Date or be deemed to have a termination of
employment as long as he/she is deemed to be a Participant under the last
paragraph of Section 2.4.

1.12Disability means an illness or injury which meets the definition and
provisions described in the Company's group long-term disability contract
covering Participants.

1.13Discretionary Contribution means the Company's contribution described in
Section 3.1B.

1.14Distributable Benefit means that portion of each Account to which the
Participant, or his/her Beneficiary, is entitled upon the Determination Date, as
defined in Section 3.3.

1.15Effective Date means January 1, 1996.

1.16Eligible Dependent means an individual who (a) is a child, grandchild, niece
or nephew, or otherwise qualifies as dependent of a Participant under the Code,
(b) is living at any time during an Enrollment Period in which Deferral Amounts
are to be credited to an Education Account established on behalf of that
individual, and (c) is either younger than (A) age 14 or (B) age 18 but for whom
a subaccount was initially established pursuant to Section 5.2 prior to his/her
attaining age 14.

1.17Eligible Employee means each employee of the Company designated by the
Administrator pursuant to Section 2.1 as eligible to participate in the Plan.

1.18Enrollment Period means the period set by the Administrator which ends prior
to the first day of a Plan Year and, with respect to an Eligible Employee
designated as such effective as of any date other than the first day of a Plan
Year, the period beginning with the date of his/her designation as an Eligible
Employee, and ending no later than the date participation in the Plan commences.

1.19Executive Committee means the five-person governing subcommittee appointed
by the Board of Directors of the Company.

1.20Investment Fund or Fund means each of the investments described in
Section 4.4 which serve as a means to measure value, increases or decreases with
respect to a Participant's Accounts.

1.21Management Committee means the Management Committee appointed by the Board
of Directors of the Company and charged with, inter alia, responsibility for
this Plan.

1.22Matching Contribution means the Company's contribution described in
Section 3.1C.

1.23Participant means

A.An Eligible Employee who participates under the Plan in accordance with
Sections 2 and 3.1.

B.Each former Eligible Employee for whom an Account is maintained.



1.24Plan means the Boston EquiServe, L.P. Deferred Compensation Plan as
described in this instrument, and as may be amended from time to time.

1.25Plan Year means the twelve (12) consecutive month period beginning on each
January 1 and ending on the following December 31.

1.26Retirement means the termination of the Participant's employment or contract
with the Company for any reason other than death or Disability (i) at age 55 or
(ii) if the Participant has at least ten (10) years of service with the Company,
at any time after attaining age 55.

2

--------------------------------------------------------------------------------

1.27Trustee means that Trustee or any successor Trustee appointed by the
Management Committee, acting pursuant to the terms of a trust created in
accordance with the provisions of Section 6.10.

1.28Valuation Date means the last day of each calendar quarter or, if the
Investment Indexes designated by the Plan Administrator are valued each business
day, each business day.

1.29Years of Service means the total number of full 12 month periods that an
individual has been an employee of or an independent contractor with the
Company. Periods of employment with a division or affiliate of the Company as
provided for in the last paragraph of Section 2.4 which begin immediately after
termination of employment with the Company or end immediately before
commencement of employment with the Company shall be treated as employment with
the Company for purposes of this subsection.

Section 2
Participation in the Plan

2.1Designation as Eligible Employee.    The Administrator shall from time to
time specify one or more persons from a select group of management or highly
compensated employees as Eligible Employees. Such specification shall be in
writing, with a copy delivered to the Company and the person designated as
eligible, and shall set the date as of which the person becomes eligible. An
individual's designation as an Eligible Employee may be revoked at any time upon
written notice of the Administrator to such individual.

2.2Commencement of Participation.    Each Eligible Employee may elect to become
a Participant on the day immediately following the expiration of the Enrollment
Period coincident with or following his or her initial designation as an
Eligible Employee.

2.3Procedure For and Effect of Admission.    Each Eligible Employee who desires
to participate in this Plan shall complete such forms and provide such data as
are reasonably required by the Company during the applicable Enrollment Period.
By becoming a Participant, an Eligible Employee shall be deemed conclusively to
have assented to the provisions of this Plan and all amendments hereto.

2.4Cessation of Participation.    A Participant shall cease to be an active
Participant on the earlier of

A.the date on which the Plan terminates.

B.the date on which he/she ceases to be an Eligible Employee, or

C.termination of his/her employment or contract with the Company

A Participant who ceases to be an active Participant because of retirement,
termination of status as an Eligible Employee or reassignment to a division or
affiliate of the Company not covered by the Plan will be deemed a Participant as
long as he/she retains a Plan Account for all purposes except with respect to
the right to make contributions. For purposes of this paragraph, the term
"affiliate of the Company" shall include any entity in which the Company
directly or indirectly owns twenty-five percent (25%) of the voting power or
value of issued and outstanding equity interests.

3

--------------------------------------------------------------------------------

Section 3
Plan Contributions

3.1   A.   Deferral Contributions.    Each Participant as described under
Subsection 1.23A may authorize the Company to reduce his/her future Compensation
by a percentage not to exceed the greater of (A) 25% of his/her Base Salary and
(B) 100% of his/her Bonus less all sums required to be withheld from such Bonus
under any applicable federal, state or local law or regulation, and to have a
corresponding amount credited to his/her Accounts, in accordance with
Section 4.2, by filing a Deferral Agreement with the Administrator during
his/her initial Enrollment Period or any subsequent Enrollment Period preceding
the Plan Year during which such Compensation will be earned. Such designation of
a Deferral Contribution must be made by the Participant no later than
December 31st of the year preceding the Plan Year for which it is effective, or
no later than the day prior to the initial date of enrollment for a new
Participant.
 
 
 
 
Notwithstanding the foregoing, a Participant may not make contributions to this
plan during any period for which contributions must be suspended in accordance
with Section 1 401(k)-1(d)(2)(iv)(B)(4) of the Income Tax Regulations as a
condition of the Participant's receipt of a hardship withdrawal from any plan of
the Company which includes a qualified cash or deferred arrangement under Code
Section 401(k) if such a plan is maintained by the Company.
 
 
B.
 
Company Matching Contribution.    The Company, on behalf of any Participant may,
in its absolute discretion, make a Matching Contribution in an amount which it,
in its sole and absolute discretion, determines as appropriate. The Company
shall make such determination on an annual basis prior to the beginning of the
Plan Year for which the Participant is eligible for a Company Matching
Contribution. Such Matching Contribution shall be allocated to the Participant's
Accumulation Accounts at such Participant's election made in accordance with
Section 4.2.
 
 
C.
 
Company Discretionary Contribution.    At its sole and absolute discretion, the
Company may elect to make a Discretionary Contribution to the account of some or
all of the Participants. The amount of such Discretionary Management
Contribution, if any, shall be determined by the Management Committee annually.
Nothing in this Plan, however, shall obligate the Company to make Discretionary
Contribu- tions for the benefit of Participants in any Plan Year, and the
Company expressly reserves the right to make Discretionary Contributions to such
Participants in such amount or such proportions as it deems warranted or
appropriate provided, however, the company shall not discriminate against any
Plan Participant in making Contributions under this provision on the basis of
such Participant's race, nationality, religion, gender, marital status or
disability. Discretionary Contributions shall be allocated to the Participant's
Accumulation Accounts at such Participant's election made in accordance with
Section 4.2. Nothing in this Plan or any other agreement or document shall
represent or be construed to represent an obligation or promise of the Company
to make Discretionary Contributions on behalf of a Participant at any time.
3.2
 
Rules Governing Contributions.
 
 
A.
 
Each annual election to defer is irrevocable.
 
 
B.
 
The amount that a Participant elects to defer shall be credited to such
Participant's Accounts concurrently with the date on which the Participant is
paid the nondeferred portion of the compensation which is the source of the
deferral.

4

--------------------------------------------------------------------------------


 
 
C.
 
The minimum Deferral Contribution a Participant may make for any Plan Year is
two percent (2%) of his/her Compensation. If the percentage elected in
accordance with Section 3.1 when applied to the sum of the Participant's Base
Salary plus Bonus for the Plan Year of reference does not produce an amount at
least equal to two percent (2%) of his/her Compensation, any Deferral
Contributions made during such Plan Year shall be paid to the Participant in the
subsequent Plan Year and shall be included in his/her taxable compensation for
such Plan Year.
3.3
 
Distributable Benefit.
 
 
A.
 
Deferral Contributions.    The entire amount of the Deferral contributions and
the earnings thereon shall always be a Distributable Benefit.
 
 
B.
 
Company Matching and Discretionary Contributions.    For Participants employed
by the Company subsequent to October 2, 1995, the portion of a Participant's
Accounts attributable to the Company Matching and Discretionary Contributions
are the earnings thereon which shall be considered a Distributable Benefit is as
follows:

Years of Service

  Percentage of Account
that is Distributable Benefit
1 or more, but less than 2   20% 2 or more, but less than 3   40% 3 or more, but
less than 4   60% 4 or more   100%


 
 
 
 
For Participants employed by the Company on or prior to October 2, 1995, the
entire portion of their Accounts attributable to Company Matching and
Discretionary Contributions and the earnings thereon shall always be a
Distributable Benefit.
 
 
C.
 
Non-Service Vesting.    Notwithstanding any provision contained herein to the
contrary, in the event that, prior to the time that the entire amount of the
Company Matching or Discretionary Contribution becomes a Distributable Benefit
to such Participant:

ii)a Participant dies or becomes disabled within the meaning of Section 1.12 at
any time while in the employ of the Company;

iii)a Participant retires in accordance with Section 1.26 above; or

iv)there is a Change of Control as defined below.

then that portion of the Company Matching or Discretionary Contribution which
has not yet become a Distributable Benefit shall immediately become a
Distributable Benefit to such Participant or such Participant's Beneficiary or
estate, as the case may be, as of the date of such Employee's death, Disability
or Retirement or the Change of Control. In addition, the Management Committee
may, in its discretion, accelerate the rate or percentage at which the Account
established under this Section becomes a Distributable Benefit. For purposes of
this Plan, "Change of Control" shall mean:

i)the purchase or other acquisition by any person, entity or group of persons of
beneficial ownership of fifty (50) percent or more of the partnership interests
in Company;

ii)the approval by the partners of Company of the consummation of a
reorganization, merger, or consolidation in each case with the result that
persons who were partners of Company immediately prior to such reorganization,
merger, or consolidation do not immediately thereafter own more than fifty (50)
percent of the partnership interests of the reorganized, merged or consolidated
Company's then outstanding partnership interests;

5

--------------------------------------------------------------------------------

iii)a liquidation or dissolution of Company; or

iv)the sale of all or substantially all of Company's assets.




3.4Forfeitures.    In the event that upon the Determination Date a Participant's
Distributable Benefit is less than the entire amount in his/her Accounts, as
provided in Section 3.3, the portion of such Accounts in excess of the
Distributable Benefit shall be applied against the Company's future obligations
under the Plan.

Section 4
Participation Accounts

4.1Establishment of Accounts.    The following Accounts shall be established
with respect to each Participant:

A.Retirement Account.

B.Education Account.

C.Fixed Period Account.

D.Postretirement Health Care Account.

The above Accounts shall be collectively known as "Accumulation Accounts."

4.2Benefit Allocation.    Each Participant shall submit to the Plan
Administrator before the close of the Enrollment Period, a written statement
specifying the Participant's allocation of anticipated contributions to any one
or more of his/her Accounts and the resultant benefits the Participant has
elected. Each new Participant shall submit such allocation to the Plan
Administrator and such allocation shall become effective within thirty (30) days
following receipt of such allocation by the Plan Administrator.

4.3Irrevocable Allocation.    A Participant may not modify, alter, amend or
revoke his/her allocation for a Plan Year after such Plan Year begins. Further,
amounts in one Account cannot be transferred to another Account.

4.4Directed Adjustment of Certain Accounts.    A Participant may direct, by
written instruction delivered to the Plan Administrator, that his/her
Accumulation Accounts be valued as if they were invested in one or more
Investment Funds designated by the Plan Administrator for such purpose. A
Participant may select one or more Investment Funds in multiples of 1% of the
balance in an Account, and may make a separate selection with respect to each
Account. A Participant may change his/her selection of Investment Funds no more
than four (4) times in one calendar year. An election shall be effective as soon
as administratively possible following the date of the change and shall apply to
new contributions and/or previous accumulations as the Participant specifies.

Each Participant's Accumulation Accounts shall be valued beginning with the date
on which funds transferred by the Company, in the event the Company elects to
use a grantor trust to accumulate funds in accordance with the provisions of
Section 6.10, are invested in the Funds designated by the Company for such
purpose, such funds representing the contributions to the Plan made by or for
the benefit of the Participant. Nothing in this Plan shall obligate the Company
to transfer funds to a grantor trust nor shall anything contained herein be
construed as obligating the Company to invest in the Funds. The valuation of
each Participant's Accumulation Accounts shall be based upon the performance of
the Investment Funds selected by the Participant on each Valuation Date. The
fair market value of an Investment Fund shall be determined by the Plan
Administrator and it shall represent the fair market value of all securities or
other property held in the respective Fund. A valuation summary of a
Participant's Accounts shall be prepared quarterly by the Plan Administrator.

6

--------------------------------------------------------------------------------

If any Participant fails to file a designation, he/she shall be deemed to have
designated the Fund which in the opinion of the Administrator, has the least
risk of loss of principal.

4.5Suballocation Within the Education and Fixed Period Accounts.    A
Participant who allocates a portion of his/her anticipated contributions to
his/her Education Account, may further allocate such contributions among
subaccounts established on behalf of any Eligible Dependent. A Participant can
have no more than five (5) subaccounts at any one time. Further, the minimum
deferral which a Participant can elect to make to any such subaccount is $500.
In the absence of such suballocation, all contributions to the Participant's
Education Account shall be equally allocated to the Participant's Eligible
Dependents. Further, a Participant who allocates a portion of his/her
anticipated contributions to his/her Fixed Period Account may further allocate
such contributions between no more than two subaccounts as provided in
Section 5.3B below. In the absence of such suballocation, all contributions to
the Participant's Fixed Period Account shall be allocated to a single Fixed
Period Account, to be distributed in accordance with Section 5.3C below. A
Participant may direct the adjustment of each subaccount separately pursuant to
Section 4.4.

4.6Funding Obligations of the Company.

A.Benefits are payable as they become due irrespective of any actual investments
the Company may make to meet its obligations. Neither the Company nor any
Trustee (in the event the Company elects to use a grantor trust to accumulate
funds in accordance with the provisions of Section 6.10) shall be obligated to
purchase or maintain any asset, and any reference to investment or Investment
Funds is solely for the purpose of computing the value of benefits. To the
extent a Participant or any other person acquires a right to receive payments
from the Company under this Plan, such right shall be no greater than the right
of any unsecured creditor of the Company. Neither this Plan nor any action taken
pursuant to the terms of this Plan shall be considered to create a fiduciary
relationship between the Company and the Participants or any other persons, or
to establish a trust in which the assets are beyond the claims of any unsecured
creditor of the Company.

B.Notwithstanding any provision contained herein to the contrary, the Company
expressly reserves the right to acquire life insurance policies on the lives of
Participants to satisfy its obligations to pay benefits to such Participants in
accordance with the terms of this Plan. As a condition of participation in the
Plan, each Participant agrees to cooperate with the Company and the reputable
insurance company of its choosing in applying for, obtaining and renewing such
policies. In the event that the Company does acquire such pollicies, the Company
alone shall have the right to exercise the incidents of ownership over such
policies, including the right to designate a Beneficiary and to receive the
proceeds of such policies, and no Participant nor his/her Beneficiary shall have
any right in or claim against the policy on his/her life nor any of the proceeds
for such policy.

Section 5
Benefits

5.1Retirement Account

A.If a Participant terminates his/her employment because of Retirement, the
Company shall pay him/her a benefit in the form determined under Subsection B
based on the value of the Distributable Benefit of his/her Retirement Account.
If the Participant is deceased, the benefit shall be paid to his/her
Beneficiary.

B.The Participant may elect any one of the following forms of payment so long as
the election is made in writing, delivered to the Plan Administrator, before
January 1st of the calendar year

7

--------------------------------------------------------------------------------

preceding the calendar year in which the Participant's or Beneficiary's benefit
becomes payable.

i)the normal form of payment of benefits hereunder, and the form of payments to
be used if no other election is made, shall be a single lump-sum distribution of
the value of the Distributable Benefit of the Participant's Retirement Account.

ii)A Participant or Beneficiary entitled to a benefit hereunder may elect to
receive his/her Distributable Benefit in substantially equal annual installments
over a period not to exceed ten (10) years. If any Beneficiary receiving such
installment payments hereunder dies, leaving no further Beneficiary designated
by the Beneficiary or the Participant, any remaining balance of the
Distributable Benefit shall be paid to such deceased Beneficiary's estate in a
single sum.

The amount of the substantially equal payments described above shall be
determined by multiplying the Participant's Retirement Account by a fraction,
the denominator of which in the first year of payment equals the number of years
over which benefits are to be paid, and the numerator of which is one (1).

The amounts of the payments for each succeeding year shall be determined by
multiplying the Participant's Retirement Account as of the applicable
anniversary of the Determination Date by a fraction, the denominator of which
equals the number of remaining years over which benefits are to be paid, and the
numerator of which is one (1).

iii)A Participant may receive a monthly annuity purchased with the value of the
Distributable Benefit of the Participant's Retirement for the life of the
Participant.

iv)Notwithstanding any provision to the contrary, if the Distributable Benefit
for the Participant's Retirement Account has a value of less than $10,000 at the
time benefit payments are to commence, then the Participant's benefit shall be
paid as a single lump sum as soon as administratively feasible following
termination.



C.Commencement of Payment

i)If termination of the Participant's employment shall occur as a result of the
Participant's Retirement, the payment of benefits described in Subsections A and
B shall be made or shall begin as soon as administratively practicable following
the Participant's Retirement. Notwithstanding the foregoing, the Participant may
elect before January 1st of the calendar year preceding the calendar year of
retirement to have payment of benefit hereunder begin at a later date, provided
that such date is not later than the first day of the second full month
following the Participant's attainment of age 70.

ii)If termination of the Participant's employment shall occur as a result of any
reason other than such Participant's Retirement, the benefit described in
Subsections A and B shall be paid in a single lump sum within ninety (90) days
of the Participant's termination.



D.The amount in a Participant's Retirement Account in excess of the
Distributable Benefit at the time of termination of the Participant's employment
shall be applied against any future obligation of the Company to other Plan
Participants as soon as possible following such termination.



5.2Education Account.

A.On January 1 of the calendar year in which an Eligible Dependent attains age
18, the Company shall pay to the Participant a benefit, as soon after such
January 1st and on each of

8

--------------------------------------------------------------------------------

the next three anniversaries thereof as administratively practicable in an
amount determined as follows.

January 1st of Year
  Percentage of Distributable
Benefit in Eligible
Dependent's Subaccount
1   25% 2   331/3% 3   50% 4   100%

B.If a Participant's employment is terminated because of Disability or death and
such Participant has a balance in his/her Education Account, such balance shall
nevertheless be paid in accordance with the schedule set forth in Section 5.2A.
If a Participant's employment is terminated voluntarily for reasons other than
Disability or death and such Participant has balance in his/her Education
Account, such balance shall be transferred to his/her Retirement Account and
distributed to the Participant in accordance with Section 5.1.

C.Notwithstanding any provision to the contrary, if the Distributable Benefit of
an Eligible Dependent's subaccount has a balance of less than $10,000 on
January 1 of the calendar year in which such Eligible Dependent attains age 18,
then the balance shall be paid to the Participant in a single lump sum.

D.The amount in a Participant's Education Account in excess of the Distributable
Benefit at the time of termination of the Participant's employment shall be
applied against any future obligation of the Company to other Plan Participants
as soon as possible following such termination.



5.3Fixed Period Account.

A.A benefit equal to the lump-sum value of the Distributable Benefit in a
Participant's Fixed Period Account shall be paid to him/her within ninety (90)
days of January 1 of the Plan Year selected by such Participant.

B.A Participant may establish subaccounts under his/her Fixed Period Account,
with separate payment years for each such subaccount. A Participant may have a
maximum of two (2) subaccounts at any time. The minimum initial deferral period
for each subaccount shall be five (5) years.

C.If a Participant's employment is terminated because of Disability or death,
and the Participant has a Distributable Benefit included in the balance of
his/her Fixed Period Account, such balance of his/her Distributable benefit
shall nevertheless be paid in accordance with Sections 5.3A and 5.3B, as the
case may be. If a Participant's employment is terminated voluntarily for reasons
other than Disability or death and such Participant has a balance in his/her
Fixed Period Account, such balance shall be transferred to his/her Retirement
Account and distributed to the Participant in accordance with Section 5.1.

D.The amount in a Participant's Fixed Period Account in excess of the
Distributable Benefit at the time of termination of the Participant's employment
shall be applied against any future obligation of the Company to other Plan
Participants as soon as possible following such termination.



5.4Postretirement Healthcare Account.

A.Postretirement healthcare benefits hereunder shall take the form of
reimbursement by the Company for Medical Expenses incurred by a Participant and
his/her spouse and Eligible Dependents after such Participant has terminated
his/her employment by Retirement.

9

--------------------------------------------------------------------------------

B.A Participant shall be entitled to benefits hereunder in an amount which does
not exceed the balance of the Distributable Benefit in his/her Postretirement
Healthcare Account.

C.As used herein, "Medical Expense" shall mean (i) any amount paid or incurred
by a Participant that is a "medical care expense" as that term is used in
Section 105(b) of the Code or (ii) residential nursing home expenses, subject to
Section 5.4E below. The Administrator shall determine whether any amount
constitutes a Medical Expense that qualifies for reimbursement hereunder. A
Medical Expense shall be considered incurred when the goods and services giving
rise to such Medical Expense are provided, irrespective of when such Medical
Expenses are billed.

D.A Participant desiring to receive reimbursement from the Postretirement
Healthcare Account shall submit a written application to an independent third
party selected by the Administrator, in accordance with rules and regulations as
such third party may specify. Such request for reimbursement shall state

i)the amount of the Medical Expense for which the reimbursement is requested;

ii)the purpose of the Medical Expense;

iii)a designation of whether the Medical Expense was incurred on behalf of the
Participant or the Participant's spouse or Eligible Dependent;

iv)the name of the person, organization or other provider to whom the Medical
Expense was or is to be paid;

v)the date on which the Medical Expense was incurred; and

vi)that the Participant has not been reimbursed for the Medical Expense by
insurance or otherwise.



E.Medical Expense reimbursement under this Plan shall be available only as
excess medical coverage over and above any and all coverage obtained elsewhere.
Medical Expense reimbursement shall be provided only in the event and to the
extent not provided under any insurance policy or any other plan of the Company
or any other employer, or under federal or state law. In the event that there is
such a policy, plan or law in effect providing for such Medical Expense
reimbursement in whole or in part, then to the extent of the coverage under such
policy, plan or law, the Company shall be relieved of any and all liability
hereunder.

F.If a Participant shall die while an employee of the Company while having a
balance in the Distributable Benefit of his/her Postretirement Healthcare
Account, said balance shall be transferred to his/her Retirement Account and
distributed to the Participant's Beneficiary in accordance with Section 5.1.

G.If a Participant shall die after having terminated his/her employment with the
Company and while having a balance in the Distributable Benefit of his/her
Postretirement Healthcare Account, the Account shall be maintained on behalf of
the Participant's surviving spouse or Eligible Dependents, if any. In the event
the Participant is not survived by a spouse or Eligible Dependents, or if the
Participant's surviving spouse or Eligible Dependents shall die while a balance
remains in his/her Postretirement Healthcare Account, said balance shall be
payable in a lump sum to Participant's estate as soon as administratively
practicable.

H.Notwithstanding any provision to the contrary, if at the time a Participant
terminates his/her employment for

i)reasons of Retirement, Disability or death, and the Distributable Benefit of
such Participant's Postretirement Healthcare Account has a balance of less than
$10,000, said

10

--------------------------------------------------------------------------------

balance shall be transferred to his/her Retirement Account and distributed to
the Participant or Beneficiary, if applicable, in accordance with Section 5.1.

ii)any reason other than Retirement, Disability or death, the Distributable
Benefit of such Participant's Postretirement Healthcare Account shall be
transferred to his/her Retirement Account and distributed to the Participant, or
Beneficiary, if applicable, in accordance with Section 5.1.



I.The amount in Participant's Postretirement Healthcare Account in excess of the
Distributable Benefit at the time of termination of the Participant's employment
shall be applied against any future obligations of the company to other Plan
Participants as soon as possible following such termination.



5.5Additional Accounts.    The Company may, at its sole and absolute discretion,
establish for the benefit of the Plan Participants, such additional accounts as
it deems warranted and appropriate. In the event that the Company does establish
such additional accounts for the benefit of Plan Participants, funds may be
allocated to the accounts for each Participant without regard to and
independently of any allocation election made by such Participant. Further, the
Company may make contributions to such accounts for the benefit of all Plan
Participants; provided, however, the Company shall not discriminate against any
Plan Participant in making Contributions under this provision on the basis of
such Participant's race, nationality, religion, gender, marital status or
disability. Benefits from such additional accounts shall be payable, unless
otherwise provided by subsequent amendment of this Plan in accordance with
Section 5.1 above.

5.6Beneficiary Designation.

A.Each Participant upon becoming eligible for participation in the Plan, may
designate a Beneficiary to receive the benefits payable in the event of his/her
death, and designate a successor Beneficiary to receive any benefits payable in
the event of the death of any Beneficiary.

B.A Participant may change his/her Beneficiary at any time. All Beneficiary
designations and changes shall be made on an appropriate form as designated by
the Plan Administrator and filed with the Plan Administrator.

C.If no person shall be designated by the Participant, or if the designated
Beneficiary shall not survive the Participant, payment of his/her interest shall
be made to the Participant's estate. 5.7Tax Withholding.    To the extent
required by the law in effect at the time benefits are distributed pursuant to
this Section 5 the Plan Administrator shall cause to be withheld any taxes
required by the federal or any state or local government from payments made
hereunder.

5.8Judicial Intervention.    Notwithstanding any provision contained herein to
the contrary, neither the Company, the Administrator nor the Trustee shall be
obligated to make or remit any payment to any Participant or Beneficiary
otherwise entitled to such payment to the extent that the Company, Plan
Administrator or Trustee is prohibited from so doing by any court of law or any
other judicial or administrative body or agency. In the event that such
prohibition exists, such payment shall be made upon the earlier of the
expiration of the order prohibiting the payment or the entry of a final order
directing the Company, Plan Administrator or Trustee to make such payment.

Section 6
Administration

6.1Appointment of Administrator.    The Company shall appoint an individual or a
committee to serve as Administrator of the Plan. The Administrator may be
removed by the Company at any time, and any individual may resign at any time by
submitting his/her resignation in writing to the Company.

11

--------------------------------------------------------------------------------

A new Administrator shall be appointed by the Company as soon as practicable in
the event of a removal or resignation. Any person so appointed shall signify
his/her acceptance by filing a written acceptance with the Company.

6.2Administrator's Responsibilities.    The Administrator is responsible for the
day-to-day administration of the Plan. The Administrator may appoint other
persons or entities to perform any of its fiduciary functions. Such appointment
shall be made and accepted by the appointee in writing and shall be effective
upon the written approval of the Company. The Administrator and any such
appointee may employ advisors and other persons necessary or convenient to help
it carry out its duties, including its fiduciary duties. The Administrator shall
have the right to remove any such appointee from its position. Any person, group
of persons or entity may serve in more than one fiduciary capacity.

6.3Records and Accounts.    The Administrator shall maintain or shall cause to
be maintained accurate and detailed records and accounts of Participants and of
their rights under the Plan, and of all deemed investments, receipts,
disbursements and other transactions. Such accounts, books and records relating
thereto shall be open at all reasonable times to inspection and audit by the
Company and by persons designated thereby.

6.4Administrator's Specific Powers and Duties.    In addition to any powers,
rights and duties set forth elsewhere in the Plan, the Administrator shall have
the following powers and duties.

A.to adopt such rules and regulations consistent with the provisions of the
Plan;

B.to enforce the Plan in accordance with its terms and any rules and regulations
it establishes;

C.to maintain records concerning the Plan sufficient to prepare reports, returns
and other information required by the Plan or by law;

D.to construe and interpret the Plan and to resolve all questions arising under
the Plan;

E.to direct the Company or Trustee to pay benefits under the Plan, and to give
such other directions and instructions as may be necessary for the proper
administration of the Plan;

F.to be responsible for the preparation, filing and disclosure on behalf of the
Plan of such documents and reports as are required by any applicable federal or
state law, and;

G.to determine the Distributable Benefit of a Participant's Accounts.



6.5Company's Responsibility to Administrator.    The Company shall furnish the
Administrator with such data and information as it may require. The records of
the Company shall be determinative of each Participant's period of employment,
termination of employment and the reason therefor, leave of absence,
re-engagement, Years of Service, personal data, and Compensation. Participants
and their Beneficiaries shall furnish to the Administrator such evidence, data
or information, and execute such documents as the Administrator requests.

6.6Liability.    Neither the Administrator nor the Company shall be liable to
any person for any action taken or omitted in connection with the administration
of this Plan unless attributable to its own fraud or willful misconduct; nor
shall the Company be liable to any person for such action unless attributable to
gross negligence or willful misconduct on the part of a director, officer or
agent of the Company.

6.7Payment of Expenses.    All expenses of the Administrator incurred in the
operation or administration of this Plan shall be paid by Company.

6.8Indemnity of Administrator.    Company shall indemnify the Administrator or
any individual who is a delegate of the Administrator against any and all
claims, loss, damage, expense or liability arising from any action or failure to
act, except when due to gross negligence or willful misconduct.

12

--------------------------------------------------------------------------------

6.9Substitute Payee.    If a Participant or Beneficiary entitled to receive any
benefits hereunder is in his/her minority, or is, in the judgment of the
Administrator legally, physically, or mentally incapable of personally receiving
and receipting any distribution, the Administrator may make distributions to a
legally appointed guardian or to such other person or institution as, in the
judgment of the Administrator, is then maintaining or has custody of the payee.

6.10Trust Fund.    The Management Committee reserves the right to establish,
subject to the provisions of Subsection 4.6, a trust for the purpose of
accumulating funds to assist the Company in satisfying its obligations under the
Plan, and to appoint an individual or corporate trustee to administer and
distribute said trust.

Section 7
Claims Procedure

7.1Claim.    If a Participant, Beneficiary or his/her representative is denied
all or a portion of an expected Plan benefit for any reason and the Participant,
Beneficiary or his/her representative desires to dispute the decision of the
Administrator, he/she must file a written notification of his/her claim with the
Administrator. The Administrator shall provide the Participant or Beneficiary,
within sixty (60) days of the filing of the claim in writing, sent by mail to
the Participant's or Beneficiary's or representative's last known address, the
following information.

A.the specific reasons for the denial;

B.the specific reference to the pertinent Plan provision on which the denial is
based;

C.if applicable, a description of any additional information or material
necessary to perfect the claim, and an explanation of why such information or
material is necessary; and

D.an explanation of the claims review procedure and the time limitations of the
review procedure applicable thereto.



7.2Review Procedure.    A Participant or Beneficiary or his/her representative
is entitled to request a review of any denial of his/her claim by the
Administrator. The request for review must be submitted to the Administrator in
writing within sixty (60) days of mailing of the information provided under
Section 7.1 above. Absent a request for review within the sixty (60) day period,
the claim will be deemed to be conclusively denied the Participant, Beneficiary
or his/her representative shall be entitled to review all permanent documents
and to submit issues and comments in writing. The Administrator shall provide a
full and fair review of the claim and render the final decision.

7.3Final Decision.    Within sixty (60) days of mailing of a request for review,
the Administrator shall allow or deny the claim, unless special circumstances
require an extension (such as for a hearing); provided, however, that in no
event shall the decision be delayed beyond one hundred twenty (120) days after
receipt of the request for review. The decision shall be communicated in writing
to the Participant, Beneficiary or representative. The decision shall recite the
facts and reasons for denial, with specific reference to the pertinent Plan
provisions.

7.4Satisfaction of Liability.    After all benefits have been distributed in
full to a Participant or to his/her Beneficiary, all liability to such
Participant or to his/her Beneficiary shall cease.

Section 8
Amendment and Termination

8.1Plan Amendment.    The Plan, other than Section 8.3 below, may be amended or
otherwise modified by the Management Committee, in whole or in part, either
retroactively or prospectively, provided that no amendment or modification
shall, with respect to contributions already credited, change

13

--------------------------------------------------------------------------------

the amount of contributions under Section 3.1, or lengthen the time periods for
determining the Distributable Benefit under Section 3.3.

8.2No Premature Distribution.    Subject to Section 8.3, no amendment hereto
shall permit amounts accumulated prior to the amendment to be paid to a
Participant or Beneficiary prior to the time he/she would otherwise be entitled
thereto.

8.3Termination of the Plan.    The Executive Committee reserves the right to
terminate the Plan and/or the Deferral Agreement pertaining to any Participant
at any time prior to the commencement of benefits. In the event of any such
termination, the Company shall pay a benefit to the Participant, or the
Beneficiary of any deceased Participant, in lieu of other benefits hereunder,
equal to the entire value of such Participant's Accumulation Accounts, including
the amount of the Distributable Benefit of each such Account, as well as any
amount to which the Participant would otherwise not be entitled under Section
3.3.

Section 9
Miscellaneous

9.1Supplemental Benefits.    The benefits provided for the Participants under
this Plan are in addition to benefits provided by any other plan or program of
the Company and, except as otherwise expressly provided herein, the benefits of
this Plan shall supplement and shall not supersede any plan or agreement between
and Company and any Participant or any provisions contained herein.

9.2Governing Law.    The Plan shall be governed and construed under the laws of
the Commonwealth of Massachusetts.

9.3Jurisdiction.    The courts of Massachusetts shall have exclusive
jurisdiction in any or all actions arising under this Plan.

9.4No Assignment Permitted.    No benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge
encumbrance or charge, and any such action shall be void for all purposes of the
Plan. No benefit shall in any manner be subject to the debts, contracts,
liabilities, engagements or torts of any person, nor shall it be subject to
attachments or other legal process for or against any person, except to such
extent as may be required by law.

9.5Binding Terms.    The terms of this Plan shall be binding upon and inure to
the benefit of the parties hereto, their respective heirs, executors,
administrators, successors and assigns.

9.6Spendthrift Provision.    The interest of any Participant or any Beneficiary
receiving payments hereunder shall not be subject to anticipation, nor to
voluntary or involuntary alienation, until distribution is actually made.

9.7Headings.    All headings preceding the text of the several Sections hereof
are inserted solely for reference and shall not constitute a part of this Plan,
nor affect its meaning, construction or effect.

9.8Rule of Interpretation.    Where appropriate, words in the masculine gender
shall include the feminine and neuter genders.

9.9Limitation of Rights.    Neither the establishment of the Plan or a trust
agreement (in accordance with Section 6.10), nor any modification thereof, nor
the creation of an Account, nor the payment of any benefits shall be construed
as giving any Participant, Beneficiary or any other person whomsoever, any legal
or equitable right against the Company or the Plan Administrator unless such
right shall be specifically provided for in the Plan or trust agreement or
conferred by affirmative action of the Plan Administrator in accordance with the
terms and provisions of the Plan, or as giving any Participant the right to be
retained in the service of the Company, and all

14

--------------------------------------------------------------------------------

Participants and other agents shall remain subject to termination to the same
extent as if the Plan had never been adopted.

9.10Severability.    Should any provision of the Plan or any regulations adopted
thereunder be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions or regulations unless such
invalidity shall render impossible or impractical the functioning of the Plan
and, in such case, the appropriate parties shall immediately adopt a new
provision or regulation to take the place of the one held illegal or invalid.

        IN WITNESS WHEREOF, the Company hereby adopts the within Deferred
Compensation Plan as of the date first above written.


ATTEST:
 
BOSTON EQUISERVE, L.P.
/s/ S. Cesso

--------------------------------------------------------------------------------


 
By:
/s/ Sandra J. Savage

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10



Table of Contents
